PYLE, J.,
dissents.
The majority holds that The Star’s appeal must be dismissed because it is not a final judgment. I respectfully dissent. The majority ably argues that Indiana Trial Rule 54(B) and the rule announced in Berry v. Huffman, 643 N.E.2d 327 (Ind.1994) permit shoehorning The Star into this litigation as a party. However, I submit that the shoe does not fit.
It is important to remember that the Millers sought information in The Star’s possession through the use of a subpoena. As a result, The Star has chosen to contest the basis for that subpoena and subsequent order compelling disclosure. In other words, it has invoked due process interests in making sure that it is legally obligated to comply with the subpoena, including appellate review. To be sure, allowing The Star to seek appellate review of the trial court’s latest order slows down the litigation process initiated by the Millers. However, due process interests should trump concerns about expediting litigation.
My view is that Trial Rule 54(B) and Berry apply to parties involved in the underlying litigation, not to The Star. Another panel of this Court correctly saw The Star as a non-party seeking appellate review of a trial court’s order. It seems unreasonable to expect a non-party to seek appellate review using a Trial Rule designed for parties (The Star is not raising a claim for relief under Trial Rule 54(B) and is not a party to the litigation). Preventing The Star from seeking appellate review of a new court order seems to change the rules of the road. For these reasons, I would respectfully submit that we have jurisdiction to hear the appeal.